DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 01/12/2022 has been entered. 
Claims 1-2, 4-13 and 15-20 are pending. 
Claims 3 and 14 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 6, 8, 10-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al., (US 20110039499 A1, herein after Zhang). 
Claims 1, 12 and 20,
	Zhang discloses User equipment, comprising: a processor, (Fig. 4 UE) configured to: when the user equipment is in an uplink unsynchronized state (UE 120 and/or UE 130 can have new uplink data or uplink control information but lack uplink synchronization, ¶ [0041, 0045, 0054]) select a CP from a preset cyclic prefix CP candidate set to send an uplink transmission signal, (The format is selected based at least in part on a size of the cell, where larger cells employ longer formats and/or formats with longer cyclic prefixes and/or guard times, ¶ [0050]. such as UE 120, close to eNB 110 can select a format designed for smaller cells (e.g., shorter cyclic prefix, shorter guard time, shorter overall duration) while UEs, such as UE 130, far away from eNB 110 can select a format designed for larger cells (e.g., longer cyclic prefix, longer guard time, longer overall duration), ¶ [0052], UE 120 selects a first format of the two preamble formats to employ when transmitting random access preamble 302, ¶ [0055]. a random access channel configuration can be selected from a set of formats, ¶ [0009]) wherein the CP candidate set is defined (select a format designed for smaller cells (e.g., shorter cyclic prefix, shorter guard time, shorter overall duration) while UEs, such as UE 130, far away from eNB 110 can select a format designed for larger cells (e.g., longer cyclic prefix, longer guard time, longer overall duration)  (interpreted as shorter and longer format CP set) ¶ [0052]) or configured based on subcarrier spacing SCS (This limitation is considered optional; therefore, not given patentable weight)

Claim 20 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.
Claims 2 and 13,
	Zhang discloses wherein the CP candidate set is obtained in at least one of the following manners: receiving broadcast signaling from the network-side device, wherein the broadcast signaling carries the CP candidate set (eNB 110 can broadcast one or more system information blocks…one or more system information blocks can specify information…such as…(e.g., preamble formats)… The set of configurations 516 can include all available formats, such as example formats described above with reference to FIG. 2, ¶ [0063, 0064]) or predefining in a communications protocol; receiving a radio resource control RRC message from a network-side device, wherein the RRC message carries the CP candidate set, (these limitations are considered optional; therefore, not given patentable weight).
Claim 2 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.
Claims 4 and 15,
	Zhang discloses the processor is further configured to: select the CP from the preset CP candidate set based on a path loss of the user equipment; or select the CP from the preset CP candidate set based on a current movement state of the user equipment (multiple random access formats can be configured for a cell and dynamically selected by UEs within the cell. UEs, such as UE 120, close to eNB 110 can select a format designed for smaller cells (e.g., shorter cyclic prefix, shorter guard time, shorter overall duration) while UEs, such as UE 130, far away from eNB 110 can select a format designed for larger cells (e.g., longer cyclic prefix, longer guard time, longer overall duration), ¶ [0052, 0049, 0061]).
Claim 4 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.
Claims 5 and 16,
	Zhang discloses the processor is further configured to: measure a downlink reference signal to obtain the path loss of the user equipment (measuring a characteristic of a radio link between a mobile device and a base station to generate a measurement value. In addition, the method can include selecting a random access channel format from a set of configurations in accordance with the measurement value. ¶ [0010, 0055]. The measurement module 414 can estimate pathloss, propagation delay, and/or a distance between eNB 110 and UE 120 ¶ [0061]).
Claim 5 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
Claims 6 and 17,
	Zhang discloses the processor is further configured to: based on a value interval that the path loss is within, select a CP of a corresponding length, wherein the value interval is corresponding to the CP of the length, (the measurement module 414 can estimate pathloss, propagation delay, and/or a distance between eNB 110 and UE 120. Random access module 412 can compare the measured value to the at least one threshold to select an appropriate format to employ when transmitting the preamble. In another aspect, random access module 412 can generate and transmit the preamble in accordance with the selected format and during a random access time slot associated with the selected format ¶ [0061, 0055, and 0049]).
Claim 6 encompass limitations that are similar to limitations of claim 17.  Thus, it is rejected with the same rationale applied against claim 17 above.
Claims 8 and 18,
	Zhang discloses the processor is further configured to: based on a value interval that the current movement speed of the user equipment is within, select a CP of a corresponding length, wherein the value interval is corresponding to the CP of the length (The set of thresholds 514 can include one or more threshold values employable to facilitate selection of a preamble format. In one aspect, the set of thresholds 514 can include a number of thresholds that is one less than a number of formats included in the set of configurations 516. Thresholds in the set of thresholds 514 can be relative to a characteristic of the radio link between UE 120 and eNB 110. For example, the thresholds can be path loss values, propagation delay values, distance values, etc.¶ [0065]. format 1 can include a cyclic prefix with a 0.68 ms duration, a preamble sequence of 0.8 ms, and a guard time of 0.52 ms to result in an overall length of 2 ms. Format 2 can include a 0.2 ms cyclic prefix, a 1.6 ms preamble sequence, and a 0.2 ms guard time for an overall duration of 2 ms. Format 3 can include a 0.68 cyclic prefix, ¶ [0048]).
Claim 8 encompass limitations that are similar to limitations of claim 18.  Thus, it is rejected with the same rationale applied against claim 18 above.

	Zhang discloses the CP selected by the user equipment is used to determine at least one of the following types of configuration information of the user equipment (select a random access channel format from a set of configurations in accordance with the measurement value, ¶ [0013]): a frequency domain resource (The UE randomly selects one preamble from a plurality of preambles to transmit. In one example, the plurality of preambles can include 64 preambles; however, it is to be appreciated that a lesser or greater number of preambles can be available for selection by the UE. The preamble is transmitted on a physical random access channel (PRACH), which is a set of time-frequency resources allocated for random access preamble transmissions, ¶ [0043]); a modulation and coding scheme MCS; a transport block size TBS; or a multi-address MA signature (these limitations are considered optional).
Claim 10 encompass limitations that are similar to limitations of claim 19.  Thus, it is rejected with the same rationale applied against claim 19 above.
Claim 11,
	Zhang discloses wherein a correspondence between the selected CP and the configuration information is at least one of the following types: a CP of each length corresponding to one frequency domain resource or one frequency domain resource set (The UE randomly selects one preamble from a plurality of preambles to transmit. In one example, the plurality of preambles can include 64 preambles; however, it is to be appreciated that a lesser or greater number of preambles can be available for selection by the UE. The preamble is transmitted on a physical random access channel (PRACH), which is a set of time-frequency resources allocated for random access preamble transmissions. The set of time-frequency resources can be indicated in a system information block, ¶ [0043]. select a format designed for smaller cells (e.g., shorter cyclic prefix, shorter guard time, shorter overall duration) while UEs, such as UE 130, far away from eNB 110 can select a format designed for larger cells (e.g., longer cyclic prefix, longer guard time, longer overall duration). To avoid interference between disparate formats, each format index can be configured with disparate time-frequency resources and specified in a system information block ¶ [0052]); a CP of each length corresponding to one MCS or one MCS set; a CP of each length corresponding to one TBS or one TBS set; or a CP of each length corresponding to one MA signature or one MA signature set (these limitations are considered optional).
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant respectfully argues remarks filed on 01/12/2022 on page 7 regarding claims 1, 12 and 20 that Zhang does not teach the CP candidate set is defined or configured based on subcarrier spacing SCS.
However, Examiner respectfully disagree with Applicant.  Zhang does disclose the CP candidate set is defined based on subcarrier spacing SCS (select a format designed for smaller cells (e.g., shorter cyclic prefix, shorter guard time, shorter overall duration) while UEs, such as UE 130, far away from eNB 110 can select a format designed for larger cells (e.g., longer cyclic prefix, longer guard time, longer overall duration) (interpreted as longer and shorter CP set) ¶ [0052]. UE 120 can separately manage sets of configuration and sets of thresholds for each carrier and/or group of carriers in the set of carriers 520. In addition, UE 120 can monitor each carrier or group of carriers to evaluate a measurement value that facilitates selection of an appropriate channel configuration. UE 120 can select a configuration based upon a measurement value, set of thresholds, and set of available configurations associated with a component carrier in the set of carriers 520 ¶ [0070]. Thus it is interpreted as CP candidate set having different formats or configurations allowing appropriate selection associated with carrier/group of carriers) or CP candidate set is configured based on subcarrier spacing SCS (This limitation is considered optional; therefore, not given patentable weight).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Razavi (US 20200336348 A1): ¶ [0004]: the CP is set to a fixed value, but it has been assumed that 5G systems will scale the CP with the symbol period. At higher frequency bands, it is likely that a shorter symbol period will be used, because properties of the RF receiver in devices mean that the spacing of the OFDM subcarriers will likely need to be increased.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473